 Case 8:20-cv-01200-TPB-AEP Document 2 Filed 05/29/20 Page 1 of 3 PageID 13



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DARYL GUBERMAN,

      Plaintiff,

v.                                                   Case No. 8:20-cv-1200-T-60AEP

WILLIAM F. JUNG,

      Defendant.
                                        /

               ORDER DISMISSING CASE WITH PREJUDICE

      This matter is before the Court on Plaintiff Daryl Guberman’s complaint filed

on May 26, 2020. (Doc. 1). Plaintiff has filed this pro se § 1983 suit against a

United States District Judge based on actions taken by that judge in Paris v.

Levinson, No. 8:19-cv-423-T-02SPF. Plaintiff specifically takes issue with several of

Judge William F. Jung’s rulings against him, arguing that the actions have resulted

in several violations of his constitutional rights. Because Plaintiff is proceeding pro

se, the Court more liberally construes the pleadings. See Alba v. Montford, 517 F.3d

1249, 1252 (11th Cir. 2018).

      As the Eleventh Circuit explained just nine days ago:

             “Judges are entitled to absolute judicial immunity from
             damages for those acts taken while they are acting in
             their judicial capacity unless they acted in the ‘clear
             absence of all jurisdiction.’ ” Bolin v. Story, 225 F.3d 1234,
             1239 (11th Cir. 2000) (citations omitted). Judges are also
             generally immune from injunctive and declaratory relief
             unless (1) a declaratory decree was violated or (2)
             declaratory relief is unavailable. Id. at 1242. “A judge
             enjoys immunity for judicial acts regardless of whether he


                                       Page 1 of 3
    Case 8:20-cv-01200-TPB-AEP Document 2 Filed 05/29/20 Page 2 of 3 PageID 14



               made a mistake, acted maliciously, or exceeded his
               authority.” McCullough v. Finley, 907 F.3d 1324, 1331
               (11th Cir. 2018).

McCree v. Griffin, No. 19-14646-A, 2020 WL 2632329, at *1 (11th Cir. May 20,

2020). Importantly, “judicial immunity is an immunity from suit, not just from

ultimate assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (citing

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

        Considering the allegations in the complaint, the Court finds that Judge

Jung is entitled to absolute judicial immunity. See, e.g., McCree, 2020 WL 2632329,

at 1-2 (holding that judge was entitled to absolute judicial immunity from injunctive

relief and money damages where plaintiff alleged that judge violated his

constitutional rights by arbitrarily denying motion); Bolin, 225 F.3d at 1239-40

(holding that federal judges are entitled to absolute judicial immunity from

injunctive relief and money damages for acts taken in their judicial capacity unless

jurisdiction is clearly absent); Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)

(explaining that judge will not be deprived of immunity even if action was in error,

done maliciously, or in excess of his authority, and he is only subject to liability in

the clear absence of all jurisdiction). Because Plaintiff’s allegations emanate from

actions taken by Judge Jung in his judicial capacity during proceedings over which

he had jurisdiction, Judge Jung is absolutely immune from civil liability. 1



1Although Plaintiff appears to claim that Judge Jung lacked jurisdiction over his case, this
allegation – even if true – would not preclude absolute judicial immunity. “[T]he scope of the judge’s
jurisdiction must be construed broadly where the issue is the immunity of the judge,” and a judge is
only be subject to liability “when he has acted in the clear absence of all jurisdiction.” Stump, 435
U.S. at 356-57. There is a distinction between acts performed in excess of jurisdiction and acts
performed in the clear absence of jurisdiction. See id. at n.7.

                                             Page 2 of 3
 Case 8:20-cv-01200-TPB-AEP Document 2 Filed 05/29/20 Page 3 of 3 PageID 15



      Normally, a pro se plaintiff “must be given at least one chance to amend the

complaint before the district court dismisses the action with prejudice,” unless

amendment would be futile. See McCree, 2020 WL 2632329, at *1 (quoting Bank v.

Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991)). “Leave to amend a complaint is futile

when the complaint as amended would still be properly dismissed or be

immediately subject to summary judgment for the defendant.” Id. (quoting Cockrell

v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)). In this case, amendment would be

futile because Judge Jung is entitled to absolute immunity for his role in Plaintiff’s

proceedings in case no. 8:19-cv-423-T-02SPF. As such, the complaint is due to be

dismissed without leave to amend. See, e.g., McCree, 2020 WL 2632329, at *2.

      It is therefore ORDERED, ADJUDGED, and DECREED:

      (1) Plaintiff’s complaint (Doc. 1) is DISMISSED WITH PREJUDICE,

          without leave to amend.

      (2) This action is DISMISSED. The Clerk is directed to terminate any

          pending motions and deadlines, and thereafter close this case.

      DONE and ORDERED in Chambers in Tampa, Florida, this 29th day of

May, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                      Page 3 of 3
